Citation Nr: 1204473	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-26 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and L.H.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant served in the New Jersey Army National Guard (NJARNG) with active duty for training (ACDUTRA) from February 1981 to April 1981.  The appellant also had Reserve service with a period of active duty from August 6, 1991, to August 16, 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, this case was remanded to the agency of original jurisdiction (AOJ) to afford the appellant his requested Board hearing.  In October 2011, the appellant testified before the undersigned Acting Veterans Law Judge via video-conference.  A transcript of the hearing has been associated with the claims file.  In connection with such hearing, the appellant waived agency of original jurisdiction (AOJ) consideration of all evidence received since the January 2009 supplemental statement of the case.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may consider such newly received evidence.

The Board recognizes that the appellant has presented evidence of multiple psychiatric disorders in addition to PTSD, including depression.  Therefore, in light of the United States Court of Appeals for Veteran's Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and recognizes that such characterization includes consideration of all currently diagnosed acquired psychiatric disorders. 

The Board further observes that the appellant's claim for service connection for PTSD was initially denied in an August 1996 rating decision.  In this regard, the evidence associated with the claims file since the issuance of the prior final denial includes service personnel records, which were received in August 2005.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received service personnel records are relevant to the appellant's PTSD claim as they provide a more complete picture of his military service, to include possible additional dates of active duty or ACDUTRA, which were not of record at the time of the August 1996 denial.  Therefore, the Board finds that the newly received service personnel records fall within of the scope of 38 C.F.R. 
§ 3.156(c) and, as such, the appellant's claim will be reviewed on a de novo basis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

The appellant testified at the hearing before the undersigned that, while enroute to Fort Drum, New York, in advance of summer camp training in 1981 and driving a deuce and a half loaded with ammunition and weapons, the rear brakes of the tank caught fire forcing him to make an emergency detour to the armory in Washington, New York.  Transcript at 5-6 (2011).  He added that upon arriving at the armory, he and his secondary driver ejected, and the fire department was on hand to extinguish the fire.  Id at 6.  He stated that it was at that time he met friend and fellow service member, G., who also drove a tank, and that from there, "we set off for Fort Drum . . .".  Id. at 7.  He testified that during maneuvers at Fort Drum, the tank in front of him in which G. was riding accidentally slammed into a tree at full throttle, and that when he went over to the wreckage and opened the tank's gait/hatch, he found G., along with the driver, severely injured with blood all over.  Id. at 7-8.  The Board notes that newspaper articles submitted by the appellant reflect that a Sgt. G. was fatally injured during a training accident at Fort Drum on May 21, 1985.  However, as will be discussed below, the appellant is noted to have duty dates from May 15 to 17, 1985, but not May 21, 1985.  

The Board notes while a June 2000 RO document containing pertinent identifying information reflects verified active duty dates from "02-09-1981" to "04-30-1981" with the letter "N" appearing next to the entry as to whether he had active duty for training, the service records, to include the DD Form 214, reflect active duty for training (ACDUTRA) from February 1981 to April 1981.  In addition, a February 1996 VA Form 21-526 reflects the appellant's report of having had active service from May 1979 to October 1989 and from October 1989 to July 1992.  Further, a NJARNG Retirement Credits Record reflects periods of, "Active Duty, Active Duty Training or Full-Time Training Duty" as follows:

15 May 85 - 17 May 85
09 Sep 85 - 13 Sep 85
16 Sep 85 - 20 Sep 85
23 Sep 85 - 27 Sep 85
27 Sep 85 - 27 Sep 85
05 Jun 86 - 06 Jun 86
07 Jun 86 - 21 Jun 86
30 May 87 - 13 Jun 87

In addition, a DD Form 214 shows active duty from August 6, 1991, to August 16, 1991, and a May 1995 private report of examination, in which a diagnosis of PTSD due to "military trauma" was entered, notes the appellant's reported history of having seen combat and of witnessing several combat-related fatalities in Operation Desert Storm during 8 months of overseas service.  Further, a May 2003 VA treatment record reflecting PTSD notes the appellant's reported history of having served in Saudi Arabia where he saw, "bodies and 'guys busted up 'from 'Jake the snake'", and in the September 2008 VA Form 9, it was asserted that the appellant's PTSD is a result of service in the Persian Gulf War.  The Board notes that while a service personnel record notes he was enroute to Southwest Asia on August 18, 1991, the entry immediately following reflects he was released from active duty on August 19, 1991.  In addition, while section 18 of the DD Form 214 notes he was ordered to active duty in support of Operation Desert Shield/Desert Storm and completed the period for which he was ordered to active duty, a May 1998 DD Form 215 issued to correct the Form 214 reflects the remarks in section 18 were deleted.  

In this case, while the dates were apparently verified as reflected in the June 2000 document, the Board finds that the further attempts should be made in order to verify whether he was on duty on May 21, 1985, at Fort Drum, and whether he served in Southwest Asia during the Persian Gulf War.

In addition, an April 2011 PTSD Program report notes a history of having been discharged in 1992 following a medical examination in preparation for deployment, and at the hearing, the appellant added that after completion of special forces training in preparation for Desert Storm, he underwent x-ray examination and when informed he was not medically fit, he hit the person who told him, resulting in an Article 15.  The Board notes that while service personnel records were associated with the claims file in August 2005 in response to the AOJ's request, via the Personnel Information Exchange System (PIES), for pages from the appellant's personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S., records in association with an Article 15 have not been requested and are not associated with the claims file.  The duty to assist includes obtaining additional service personnel records when necessary for an adequate determination.  38 U.S.C.A. § 5103A.  

In addition, a May 1995 private report reflects the appellant's report of sustaining a jaw injury during service as a result of having been intentionally struck by a superior officer.  The portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c (currently M21-1MR, IV.ii.1.D.), provide "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Patton v. West, 12 Vet. App. 272, 277 (1999).  VA Manual M21-1MR lists evidence that might indicate occurrence of such a stressor, including lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of MOS or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  The RO sent the appellant a letter in October 2006 in fulfillment of VA's duty to notify him of the evidence necessary to substantiate the claim.  While the letter discussed the PTSD claim and indicated that the appellant should complete a PTSD questionnaire, the questionnaire returned by the appellant is not the "PTSD: Personal Assault" questionnaire.  The Board notes that a June 2006 stressor statement references an attachment in regard to the description of in-service stressors and am attachment in that regard is not associated with the stressor statement.  Regardless, the Board is required to remand to provide the appellant with the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a) so that he might have an opportunity to participate meaningfully in the claim.  

In addition, neither the October 2006 nor August 2006 RO letter notified the appellant of the evidence needed to substantiate entitlement to service connection and veteran status on the basis of National Guard service, and in light of the circumstances in this case, the appellant should be provided with notice in this regard.  The Board notes that the term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  

In addition, in May 2011 correspondence, the appellant stated that he was unemployed and at the hearing testified that he is in receipt of Social Security Administration (SSA) disability due to PTSD.  Transcript at 18 (2011).  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain the SSA records.  

Further, the appellant testified to having had relevant private treatment in 1993, Transcript at 19 (2011), a January 1996 private report notes treatment at Pittsfield Veterans Community Care Center in December 1994, and a May 2000 record references an application for State vocational rehabilitation services.  In addition, the appellant testified to having consistent treatment at the VA Pittsfield Outpatient Clinic since 2010, Id. and in a February 1996 VA Form 21-526, he indicated that he had previously filed a claim for disability compensation or pension.  These records are not associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain the appellant's treatment records from the VA Outpatient Clinic in Pittsfield, Massachusetts dated in 2010 to present, as well as VA treatment records dated 1993, and any records associated with a an application for VA benefits prior to February 1996, along with any relevant private records identified.  

In addition, the April 2011 VA PTSD Program report reflects a diagnosis of PTSD related to service and, to date, VA has not afforded the appellant a C&P examination.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the appellant has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that the appellant should be afforded a VA examination in order to determine the current nature and etiology of his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant a VCAA letter that advises him of the evidence needed to substantiate entitlement to service connection and veteran status on the basis of National Guard service--i.e. that a disease or injury was incurred in or aggravated by a period of ACDUTRA or that an injury as incurred in or aggravated by a period of INACDUTRA.  

2.  Provide to the appellant all notification action required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to the PTSD claim based on personal assault, including provision of the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  

3.  Contact the National Personnel Records Center, and/or any other indicated agency and request the copies of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ), including any disciplinary records, and request verification of the complete dates and types of the appellant's service, specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA, to specifically include verification of whether the appellant was on duty May 21, 1985, at Fort Drum or served in Southwest Asia during the Persian Gulf War.  Compile a complete list of all periods of service, with ACDUTRA or INACDUTRA separately listed.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile

4.  After completion of the above, attempt to verify the appellant's alleged stressors during a period of active service, to include the alleged incident at the armory in Washington, New York, in 1981, and any other alleged stressor for which sufficient identifying information has been provided, to the extent possible.  If the stressors are not capable of corroboration, the appellant should be informed of such.  

5.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the appellant must be informed in writing.  

6.  Attempt to obtain VA medical records pertaining to the appellant, dated in 1993, as well as VA treatment records dated from 2010 to present, and any records associated with a claim filed prior to February 1996 for VA disability compensation or pension.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, to include private treatment records, dated in 1994, and relevant private vocational rehabilitation records following the receipt of any necessary authorizations, and associated with the claims file.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the appellant must be informed in writing.  

7.  After completion of the above development and associating any pertinent, outstanding records with the claims folder, schedule the appellant for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All appropriate testing should be conducted.  

The examiner should identify all of the appellant's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder had an onset during any period of active service or is related to any in-service disease, event, or injury, or is otherwise related to active service.  If PTSD is diagnosed, the in-service stressor upon which the diagnosis is based must be identified in the report.  In rendering an opinion, the examiner must address the appellant's report regarding the onset and chronicity of psychiatric symptoms, as well as the other relevant medical opinions in the record.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

